El Juez Asociado Señor Saldaña
emitió la opinión del Tribunal.
En Reconsideración
Los hechos de este caso aparecen en nuestra opinión anterior. 80 D.P.R. 148. Allí interpretamos el pacto sobre intereses que se consignó en la escritura de hipoteca tomando en cuenta: (1) el texto literal de sus cláusulas; (2) la conexión entre la frase “vigencia del préstamo” y las otras cláusulas del contrato; (3) la fijación con carácter esencial de un término o plazo de tres años para el vencimiento del débito; y (4) las normas de interpretación de los contratos contenidas en nuestro Código Civil. Con referencia a dichos factores, aisladamente considerados, declaramos que la intención o voluntad común de las partes al perfeccionarse el contrato fue la siguiente: “. . . acordar el pago de intereses únicamente por el tiempo de la duración del contrato” Es decir, resolvimos que “. . . no hubo pacto expreso relativo a intereses al 9 % después del vencimiento del débito o por concepto de mora”, y que “. . . constituiría una distorsión del sentido normal de las palabras decir que vigencia del préstamo aquí significa ‘hasta el total reintegro o pago definitivo de la deuda’ o ‘mientras dure la deuda’, pues la obligación tenía una fecha de vencimiento fija.” (Pág. 151.) Para fijar así el sentido y alcance del pacto sobre intereses sólo consideramos los elementos interpretativos del contrato que antes hemos señalado. No había ante nos prueba sobre la conducta de las partes en la celebración y vida del contrato, ya que estos criterios de valoración no fueron ofrecidos al juzgador cuando se sometió la moción de sentencia sumaria que presentaron los demandados (aquí peticionarios) en el Tribunal Superior.
En reconsideración se alega en síntesis: (1) que la inten-ción de las partes al usar la expresión “devengando el prés-tamo durante su vigencia intereses al nueve por ciento . . .” fue pactar intereses mientras el mismo estuviese impagado y que esto queda claramente evidenciado en los términos literales *360del contrato; y (2) que para juzgar de la intención o voluntad de los contratantes procede admitir prueba sobre los actos anteriores, coetáneos y posteriores al contrato. Por las razo-nes que ya señalamos en nuestra primera opinión en este caso, creemos que el primer motivo de reconsideración carece de méritos. Y eso basta para reafirmar nuestra decisión de que el tribunal a quo no incurrió en error alguno al declarar sin lugar la moción de sentencia sumaria presentada por los demandados. Como cuestión de derecho, no podía dictarse sentencia sumaria desestimando la acción sobre nulidad de la ejecución hipotecaria, ya que de la faz del contrato de prés-tamo e hipoteca no surge que el ejecutante tenía derecho a reclamar intereses credituales al nueve por ciento desde la fecha del vencimiento del plazo contractual hasta el total sol-vendo de la deuda. Véase Piovanetti v. Vivaldi, 80 D.P.R. 108 (1957).
No obstante, creemos que los peticionarios tienen razón al señalar que no procedía en este recurso de certiorari dar una interpretación definitiva del pacto sobre intereses consignado en el contrato de préstamo e hipoteca entre don Francisco del Moral y doña Francisca Sánchez Chavarry. En primer lugar, es innecesario hacer un pronunciamiento adverso a los demandados y favorable a los demandantes sobre la interpretación del pacto sobre intereses, a los fines de resolver el incidente de sentencia sumaria envuelto en este recurso. En segundo lugar, no podemos llegar a una conclusión final sobre la interpretación del referido contrato — determinando de hecho que el procedimiento sumario de ejecución hipotecaria fue nulo — sin dar a los demandados la oportunidad de ofrecer prueba en el juicio correspondiente sobre actos anteriores, coetáneos y posteriores al contrato, y también sobre las demás circunstancias relacionadas con el convenio sobre intereses, que en verdad pueden contribuir a la acertada investigación de la intención o voluntad común de los otorgantes.
*361Dicho en otros términos, al confirmar la resolución del Tribunal Superior negándose a dictar sentencia sumaria a favor de los demandados, era improcedente hacer en apela-ción un pronunciamiento que equivaldría a dictar sentencia sumaria a favor de los demandantes sobre la cuestión de nulidad del ejecutivo hipotecario. Esto es así porque existe una controversia genuina sobre hechos materiales a la inter-pretación de la cláusula sobre intereses que sólo puede diri-mirse dentro de un juicio plenario. Cf. Santiago v. Tribl. Superior, 75 D.P.R. 225 (1953) y Ocasio v. San Juan Dock, 75 D.P.R. 930 (1954). Véase 6 Moore, Federal Practice (2a ed.) sec. 56.12.
 En efecto, hay que reconocer que los términos del contrato de préstamo e hipoteca en este caso exigen interpretación, pues no son claros y dejan duda sobre “la intención común y evidenciada” de los otorgantes. Sólo pueden ser reputados como términos claros aquéllos que por sí mismos son bastante lúcidos para ser entendidos en un único sentido, sin dar lugar a dudas, controversias ni diversidad de interpretaciones, y sin necesitar para su comprensión razonamientos o demostraciones susceptibles de impugnación. Véase la Sentencia del Tribunal Supremo de España de 20 de febrero de 1940, 24 Revi de Derecho Privado 116. Por tanto, es necesario esclarecer cuál fue la verdadera intención común de los contratantes respecto al pago de intereses sobre el capital del préstamo.(1) Esa cuestión debe ser resuelta, en consonancia con la doctrina sentada en Piovanetti v. Vivaldi, 80 D.P.R. 108 (1957), después que se ventile el juicio correspondiente sobre la acción de nulidad de la ejecución hipotecaria. En dicho juicio ambas partes podrán, mediante prueba *362que sea pertinente y admisible, ofrecer al juzgador de instan-cia cuantos elementos de valoración respecto a la conducta de los contratantes y a las demás circunstancias concurrentes sirvan para determinar cuál fue la verdadera “intención común y evidenciada” de los otorgantes. El Tribunal Superior deberá aplicar a los hechos probados las normas de interpretación de los contratos que fijan el Código Civil y la doctrina aplicable.(2) Sólo entonces podrá determinarse si hubo o no pacto expreso en la hipoteca relativo al pago de intereses al nueve por ciento después del vencimiento del dé-bito o por concepto de mora. Véanse los arts. 1646 del Código Civil (31 L.P.R.A. see. 4573) y 232 del Código de Comercio (10 L.P.R.A. see. 1654). Cf. 11 Manresa, Comentarios al Código Civil Español (5a ed. 1950) 628-631; 2 De Casso y Cervera, Diccionario de Derecho Privado (1954) 2371-2372; Sentencia del Tribunal Supremo de España de 9 de mayo de 1944, 6 Jur. Civ., (2a s.) 645, 664-665.
Claro está, ningún contrato o acuerdo verbal a que hubiesen podido llegar el acreedor y el deudor respecto al pago de intereses a un tipo mayor que el interés legal, podría tener el efecto de un contrato hipotecario. Como indicamos en Figueroa v. Boneta, 58 D.P.R. 811, 816 (1941) : “... para serlo, debe otorgarse en escritura pública e inscribirse en el Registro a fin de que, por su propia virtualidad, sirva de base al procedimiento sumario hipotecario.”
Nótese que en este caso no se ejercita la acción de daños y perjuicios basada en el art. 169 del Reglamento (30 L.P.R.A. see. 1090). Lo que Doña Livia del Moral solicita en su acción contra la Sucn. de Don Alfredo Ramírez de Are-llano es que: “. . . se decrete la nulidad del procedimiento *363ejecutivo sumario ... y se ordene la devolución de la finca . .. con los frutos producidos o que debió producir la misma . . .” Por ello basta reiterar ahora las normas que establece nues-tra jurisprudencia constante y uniforme: (1) es preciso ajustarse de modo riguroso a los trámites y requisitos del procedimiento sumarísimo, ineurriéndose en nulidad de lo actuado al apartarse de los mismos; (2) el cobro de intereses excesivos o de otras cantidades que no estén hipotecariamente garantizadas, constituye un error sustancial en perjuicio de los derechos del deudor que vicia de nulidad el procedimiento ejecutivo seguido, aunque tal ilegalidad se deba a un mero error de derecho o a un mero descuido en la investigación de los hechos que figuran en el escrito inicial; y (3) la acción para solicitar la nulidad del ejecutivo hipotecario no prescribe nunca porque “. . . la prescripción no corre contra lo inexis-tente. El decurso del tiempo no puede insuflar vida a lo que legalmente nunca la tuvo”. Véanse, entre otros, Piovanetti v. Vivaldi, 80 D.P.R. 108 (1957); Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412 (1949); Buil v. Banco Popular, 69 D.P.R. 254 (1948); F. Rodríguez Hnos. & Co. v. Aboy, 66 D.P.R. 525 (1946); Costas v. G. Llinás & Co., 66 D.P.R. 730 (1946); De Jesús v. Assad, 63 D.P.R. 137 (1944); Figueroa v. Boneta, 58 D.P.R. 811 (1941); Vázquez Vda. de McCormick v. Gutiérrez, 52 D.P.R. 170 (1937); Martorell v. Crédito y Ahorro Ponceño, 42 D.P.R. 655 (1931); Santos v. Crédito y Ahorro Ponceño, 41 D.P.R. 946 (1931).
Dada la situación privilegiada del acreedor ejecutante en la acción hipotecaria, la Ley y el Reglamento le imponen un deber absoluto de veracidad con respecto a los hechos y cir-cunstancias contenidas en el escrito inicial. Art. 38 de la Ley Hipotecaria (30 L.P.R.A. see. 63) y art. 169 del Regla-mento (30 L.P.R.A. see. 1090). No corresponde al juez investigar o determinar la exactitud o falsedad de los hechos alegados en el escrito inicial para autorizar el procedimiento sumario. Tal responsabilidad recae de lleno sobre el acreedor ejecutante. Y tampoco es necesario para que el procedí-*364miento sea nulo que la conducta del ejecutante pueda equi-pararse al dolo. Basta un error que constituya negligencia porque la aseveración sea contraria a los hechos o a las regias jurídicas. La tesis contraria, que Guasp sustenta en su obra La Ejecución Procesal en la Ley Hipotecaria (1951) págs. 71-73, no encuentra apoyo en la jurisprudencia española ni tampoco en la doctrina de los demás autores. (3) La razón es sencilla: En España el artículo correspondiente al 169 de nuestro Reglamento Hipotecario sólo menciona la malicia y omite la negligencia. Por tanto, Guasp expresa su opinión personalísima sobre el significado del término “negligencia” en el Reglamento de la Ley Hipotecaria de Ultramar (1893), que nunca ha regido en España. No creemos que deba des-cartarse ahora la norma sentada por nuestra jurisprudencia reiterada sobre este punto para aceptar en su lugar la inter-pretación del Sr. Guasp. Además es razonable, y aún más necesario, incluir en los conceptos de negligencia y nulidad cualquier error sobre los hechos que el acreedor ejecutante haga constar en el escrito inicial, ya que sus actos pueden mediante el proceso sumarísimo causar la ruina del deudor.
Se modifica en la forma aquí indicada la opinión que dic-tamos anteriormente en este caso. (80 D.P.R. 148). Debe anularse el auto expedido y devolverse el caso al Tribunal Superior para ulteriores procedimientos compatibles con lo expresado en esta opinión.
El Juez Asociado Sr. Belaval disintió por las razones que expone en opinión separada.
El Juez Asociado Sr. Santana Becerra está conforme en que el caso sea devuelto al tribunal de instancia para que se esclarezca cuál fue la verdadera intención de los contratantes respecto al pago de intereses y no expresa criterio al presente en cuanto a los demás pronunciamientos de la opinión.

 Véanse los arts. 1233 a 1240 del Código Civil (ed. 1930), 31 L.P.R.A. sees. 3471 a 3478; el art. 390 del Código de Enjuiciamiento Civil (ed. 1933), 32 L.P.R.A. see. 1671; 3 Castán, Derecho Civil Español, Común y Foral (8a ed. 1954) 398-405; Puig Peña, Tratado de Derecho Civil Es-pañol, Tomo IV, vol. 2 (1951) 42-48; Puig Brutau, Fundamentos de De-recho Civil, Tomo II, vol. 1 (1954) 291-305; y Manresa, Comentarios al Código Civil Español, Tomo VIII, vol. 2 (5a ed. 1950) 492-539.


 Además de las autoridades citadas en el escolio número 1, véanse: Rutledge v. Gill, 78 D.P.R. 698 (1955); Caballero v. Kogan, 73 D.P.R. 666 (1952); Ramírez v. Ramírez, 65 D.P.R. 544 (1946); Paracchini v. Vilá, 23 D.P.R. 149 (1915); Matson v. Goyco, 18 D.P.R. 702 (1912); Solá v. Orcasitas, 11 D.P.R. 81 (1906); Sentencias del Tribunal Supremo de Es-paña de 20 de abril de 1944 (6 Jur. Civ., 2a s., 516-532) y de 9 de diciembre de 1944 (9 Jur. Civ., 2a s., 633, 651-652).


 La obra de Guasp fue publicada originalmente en artículos que apa-recieron en los tomos 14 y 15 de la Revista Crítica de Derecho Inmobiliario (años 1941 y 1942). Véanse las págs. 414, 478, 513 y 593 del tomo 14 y las págs. 9, 84, 225, 297, 383 y 505 del tomo 15.